Citation Nr: 1602442	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for arthritis, to include psoriatic arthritis and Reiter's disease.  

2. Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a pulmonary disorder.

3. Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for epilepsy.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2012 Rating Decisions of the Department of Veterans Affairs (VA) Regional Office (RO) San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In attempting to provide new and material evidence the Veteran has submitted an August 2011 letter from Dr. C.L.L.A.  This letter is in Spanish.  He also submitted treatment records from the Hospital de la Concepcion San German, Puerto Rico which are intermittently in Spanish.  At present these records are untranslated.  

Additionally, in an October 2012 statement the Veteran says he continues to receive medical treatment at the Ponce and San Juan, Puerto Rico VA Medical Centers.  A review of the claims file reveals no recent VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire the Veteran's VA treatment records as they may be material to his claims.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1. Obtain certified, written translations from Spanish to English of the August 2011 letter from Dr. C.L.L.A. and the Hospital de la Concepcion San German, Puerto Rico records that are in Spanish.  Include the translations with the other evidence of record.

2. Also, obtain and associate with the claims file all outstanding VA treatment records.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2015).

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




